Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first coarse upstream screen” and “second finer downstream screen” (claim 7) in combination the screen of claim 1 must be shown or the feature(s) canceled from the claim(s).  The drawings only show two screens passing bleed fuel flow, whereas the claims appear to define three. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 4-5 objected to because of the following informalities: “proving” is in error for “providing”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities: “the bled fuel flow” is in error for “the bleed fuel flow”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “feeding un-heated fuel from a fuel tank to the gas turbine engine” may be interpreted to mean that the fuel is un-heated from the tank to the gas turbine engine, which is inconsistent with what is described in the specification. The specification, drawings, and claim 9 all describe a heat exchanger 25 which heats the fuel prior to delivery to the gas turbine engine. Paragraph 25 describes cold (un-heated) fuel, but only upstream of the oil/fuel heat exchanger 25. It is assumed that the fuel is only un-heated in part of the fuel system, not all the way to the gas turbine engine. “A claim, although clear on its 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the hydrophobic material coating” and “the screen surface” lack antecedent basis. It is unclear what coating and what surface are being referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8440083 (Jiang).
Regarding claim 11, Jiang teaches a method of forming a motive flow pump assembly for a fuel system of a gas turbine engine (see Fig 2-3; fuel system for an engine “for a gas turbine engine” is in the preamble, and does not a define a step of the method), the method comprising: providing a fuel screen having a screen surface .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0036738 (Pora) in view of US 8440083 (Jiang).
Regarding claim 11, Pora teaches a motive flow pump assembly for a fuel system of a gas turbine engine (see Fig 2, para 23; pump 4, screen 9, filter 3), the method comprising a fuel screen defining therein a plurality of fluid flow openings having 
Pora fails to teach a hydrophobic coating. However, Jiang teaches a method of forming a motive flow pump assembly, the method comprising: providing a fuel screen having a screen surface defining therein a plurality of fluid flow openings having a predetermined opening size, the predetermined opening size of the fluid flow openings being dimensioned to preventing passage of non-fluid particles greater than a selected threshold size and allow passage of fluid therethrough (Fig 3, col 5 ll. 1-67 and col 6 ll. 1-56; fuel screen 254 has a surface defining openings that pass fuel and keep out particles and water); providing the screen surface of the fuel screen with a hydrophobic material coating without obstructing said fluid flow openings (col 6 ll. 13-56; outer surface of 254 may be coated with a water repellent, which is a hydrophobic material coating), the hydrophobic surface preventing ice buildup on the fuel screen (hydrophobic surface would prevent ice buildup by moving water/ice); and positioning the fuel screen upstream from an inlet of a high pressure motive flow pump of the motive flow pump assembly (Fig 2; col 2 ll. 8-51; fuel screen 150 is upstream from inlet of a high pressure motive flow pump 152). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the fuel screen, including providing the screen surface of the fuel screen with a hydrophobic material coating that prevents ice buildup without obstructing said fluid flow openings, of Jiang in for the screen of Pora in order to protect the engine from detrimental effects of water, as taught by Jiang.
Allowable Subject Matter
Claims 1-10 and 12 would be allowed if all 112 rejections, drawing objections, and claim objections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741